Exhibit 10.2
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND NOT WITH A VIEW
TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN
OPINION OF COUNSEL, ACCEPTABLE TO BORROWER’S COUNSEL, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS.
 
REVOLVING PROMISSORY NOTE
 
Issuance Date: August 31, 2012
US$300,000

 
Effective Date: September ___, 2012
 
FOR VALUE RECEIVED, EPUNK, INC., a corporation incorporated under the laws of
the State of Nevada, whose address is 34105 Pacific Coast Highway, Dana Point,
California 92629, (the “Borrower”) promises to pay to the order of TCA GLOBAL
CREDIT MASTER FUND, LP, a limited partnership organized and existing under the
laws of the Cayman Islands (hereinafter, together with any holder hereof, the
“Lender”), whose address is 1404 Rodman Street, Hollywood, Florida 33020, on or
before the six (6) month anniversary of the Effective Date or such later date as
agreed upon after the date hereof in a signed writing by the Lender (the
“Revolving Loan Maturity Date”), the lesser of: (i) Three Hundred Thousand and
No/100 United States Dollars (US$300,000); or (ii) the aggregate principal
amount outstanding under and pursuant to that certain senior secured revolving
credit facility agreement, dated as of August 31, 2012, executed by and among
the Borrower, Punk Industries, Inc., and the Lender (as amended, supplemented or
modified from time to time, the “Credit Agreement”), together with interest
(computed on the actual number of days elapsed on the basis of a 360 day year)
on the aggregate principal amount outstanding from time to time. Capitalized
words and phrases not otherwise defined herein shall have the meanings assigned
thereto in the Credit Agreement.
 
This Revolving Promissory Note (the “Note”) evidences a portion of the aggregate
Revolving Loans being advanced and which may be advanced to the Borrower under
and pursuant to the Credit Agreement, to which reference is hereby made for a
statement of the terms and conditions under which the Revolving Loan Maturity
Date or any payment hereon may be accelerated. The holder of this Note is
entitled to all of the benefits and security provided for in the Loan Documents
of even date herewith. This Note shall be repaid by Borrower, or any person
liable for the payment of this Note, on the Revolving Loan Maturity Date, unless
payable sooner pursuant to the provisions of the Credit Agreement.
 
Principal and interest shall be paid to Lender as set forth in the Credit
Agreement, or at such other place as the holder of this Note shall designate in
writing to the Borrower. Each Revolving Loan made by Lender, and all payments on
account of the principal and interest thereof shall be recorded on the books and
records of Lender and the principal balance as shown on such books and records,
or any copy thereof certified by an officer of Lender, shall be
rebuttable presumptive evidence of the principal amount owing hereunder.
 
 
1

--------------------------------------------------------------------------------

 
 
Except for such notices as may be required under the terms of the Credit
Agreement, the Borrower, or any person liable for the payment of this Note,
waives presentment, demand, notice, protest, and all other demands, or notices,
in connection with the delivery, acceptance, performance, default, or
enforcement of this Note, and assents to any extension or postponement of the
time of payment or any other indulgence.
 
Borrower shall be solely responsible for the payment of any and all documentary
stamps and other taxes applicable to the full face amount of this Note.
 
The Revolving Loan evidenced hereby has been made and/or issued and this Note
has been delivered at Lender’s main office set forth above. This Note shall be
governed and construed in accordance with the laws of the State of Nevada, in
which state it shall be performed, and shall be binding upon, or any person
liable for the payment of this Note, and its legal representatives, successors,
and assigns. Wherever possible, each provision of the Credit Agreement and this
Note shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of the Credit Agreement or this Note shall
be prohibited by or be invalid under such law, such provision shall be
severable, and be ineffective to the extent of such prohibition or invalidity,
without invalidating the remaining provisions of the Credit Agreement or this
Note.
 
Nothing herein contained, nor in any instrument or transaction relating hereto,
shall be construed or so operate as to require the Borrower, or any person
liable for the payment of this Note, to pay interest in an amount or at a rate
greater than the highest rate permissible under applicable law. By acceptance
hereof, Lender hereby warrants and represents to Borrower, or any person liable
for the payment of this Note, that Lender has no intention of charging a
usurious rate of interest. Should any interest or other charges paid by
Borrower, or any parties liable for the payments made pursuant to this Note,
result in the computation or earning of interest in excess of the highest rate
permissible under applicable law, any and all such excess shall be and the same
is hereby waived by the holder hereof. Lender shall make adjustments in the Note
or Credit Agreement, as applicable, as necessary to ensure that Borrower, or any
person liable for the payment of this Note, will not be required to pay further
interest in excess of the amount permitted by Nevada law. All such excess shall
be automatically credited against and in reduction of the outstanding principal
balance. Any portion of such excess which exceeds the outstanding principal
balance shall be paid by the holder hereof to the Borrower and any parties
liable for the payment of this Note, it being the intent of the parties hereto
that under no circumstances shall Borrower, or any party liable for the payments
hereunder, be required to pay interest in excess of the highest rate permissible
under applicable law.
 
Notice shall be given to each party at the address indicated in the preamble
hereto or at such other address as provided to the other party in writing.
 
[Signature Page Follows]


 
2

--------------------------------------------------------------------------------

 
 

 
BORROWER:
 
EPUNK, INC.,
           
By:
      Name: Jesse R. Gonzales    
Title:
Chief Executive Officer  

 
[Signature Page to Revolving Promissory Note]
 
 
3

--------------------------------------------------------------------------------

 
 
CONSENT AND AGREEMENT
 
The undersigned, referred to in the foregoing revolving promissory note as a
guarantor, hereby consents and agrees to said revolving promissory note and to
the payment of the amounts contemplated therein, documents contemplated thereby
and to the provisions contained therein relating to conditions to be fulfilled
and obligations to be performed by it pursuant to or in connection with said
revolving promissory note to the same extent as if the undersigned were a party
to said revolving promissory note.
 
PUNK INDUSTRIES, INC.

     
By:
    Name:    
Title:
   

 
 
4

--------------------------------------------------------------------------------